Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $125, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: We are of the opinion that the verdict of the jury in so far as it finds that the plaintiff was entitled to wages at the rate of twenty-five dollars a month besides Ids board and lodging for eighteen months is against the weight of the evidence so far as it relates to the last twelve months of such period. All concur. (The judgment awarded damages for balance claimed due in wages as a farm laborer. The order demed a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.